                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JORDON DONGARRA,                        :
                                         :
          Plaintiff                      :
                                         :    CIVIL ACTION NO. 3:18-CV-1939
    v.                                   :
                                         :     (Judge Caputo)
 OFFICER D. SMITH, et al.,               :
                                         :
          Defendants                     :




                                       ORDER

      AND NOW, this 17th day of DECEMBER 2018, upon consideration of Mr.

Dongarra’s motions for appointment of counsel (ECF Nos. 4 and 10), it is hereby

ordered that the motions are DENIED.



                                             /s/ A. Richard Caputo
                                             A. RICHARD CAPUTO
                                             United States District Judge
